Citation Nr: 1809653	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to February 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to individual unemployability.


FINDING OF FACT

The Veteran has been rendered unable to maintain substantially gainful employment as a result of service-connected PTSD, migraine headaches, and left knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C. § 1155. Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. 38 C.F.R. § 3.340 (a)(1). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91. The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991). In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator. As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder. Moore, supra. 

The Veteran essentially contends that he is unable to maintain a substantially gainful occupation due to symptoms and impairment caused by his service-connected disabilities. The Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, lists migraines and a left knee disability as the primary reasons for his unemployability. However, the Board notes that during his hearing, the Veteran expressed that he did not put down his PTSD as a reason for his unemployability, but that his PTSD is also keeping him from getting a job. See December 2017 hearing transcript.  

Also during the December 2017 hearing, the Veteran stated he last worked full time in 2008, a statement consistent with his October 2012 application for a TDIU. Furthermore, he testified that his service-connected PTSD has been getting worse and that his migraines are essentially debilitating. Specifically, the Veteran conveyed that his PTSD results in his constantly being on edge and snapping at simple things, which causes conflict in the workplace. The Veteran also reported that his migraine symptoms require him to take medication and lie down in a dark place for relief. He stated that his migraines occur approximately twice per week. In addition, the Veteran's representative pointed to the February 2013 VA examination, in which the examiner assessed that the Veteran's PTSD causes difficulty adapting to worklike settings, stressful circumstances  and further affects his ability to function independently, properly and effectively. 

The Board has reviewed the Veteran's medical record, as well as the lay statements of record. There is no indication that the Veteran held any type of employment other than "odd jobs" since 2008. The Board finds credible the Veteran's contentions during his hearing that he last worked in 2008, as the evidence of record corroborates his statement. For instance, a July 2013 VA treatment note reflects that the Veteran last worked in 2008 as a truck driver. Similarly, an October 2014 VA orthopedic note reflects that the Veteran does not work.  There is no indication in the record that the Veteran has obtained or maintained substantially gainful employment since 2008. 

The Veteran is service connected for PTSD, evaluated as 70 percent disabling; migraine headaches, evaluated as 30 percent disabling; left knee patellar instability, evaluated as 20 percent disabling; limitation of extension of the left knee, evaluated as 10 percent disabling; and sinusitis, pseudfolliculitis barbae and limitation of left knee flexion, each evaluated as noncompensably disabling. The Veteran's combined disability rating is 90 percent. Accordingly, the combined schedular disability rating percentage due to all service-connected disabilities meets the threshold schedular requirements of 38 C.F.R. § 4.16 (a).

The Board has reviewed the evidence of record. The Veteran's PTSD evaluation indicated that in February 2013, he had a GAF score of 55 with symptoms including recurrent and intrusive distressing thoughts, flashbacks or hallucinations, distressing dreams, avoidance of things or thoughts associated with trauma, numbing of responsiveness, feelings of detachment or estrangement of others, irritability, difficulty concentrating, ,hypervigilance  and exaggerated startle response.  The examiner assessed that the Veteran suffers from occupational and social impairment with reduced reliability and productivity, and further underlined that while his PTSD alone does not preclude employment, his symptoms do cause impairment in social and occupational functioning.  This examination confirmed the private PTSD evaluation the Veteran underwent in June 2009, at which time the examiner stated that the Veteran's physical problems, especially his knee disability, make work very difficult for the Veteran. It was noted that the Veteran was terminated in 2008 from his truck driving job due to his knee disability. However, the examiner emphasized that the Veteran had significant trouble with concentration. While the examiner opined that the Veteran's psychiatric symptoms were insufficient on their own to preclude employment, the Veteran was noted to have difficulty concentrating and remembering and carrying out complex commands. 

In February 2013, the Veteran was also afforded a VA examination for his knee disability. Physical testing showed restricted range of motion, and specifically, less movement than normal, weakened movement and pain. The Board is also aware of the Veteran's migraine examination, where the examiner opined that his migraines do not impair physical or sedentary employment. However, the Board finds it significant that the Veteran reported at his December 2017 hearing before the undersigned that the frequency of the his headaches was two to three times a week, and that they last a few hours, requiring him to lie down in a dark room. 

In December 2014, the Veteran again underwent an examination of his knees, which showed significantly that his knee disabilities affect his ability to work. Specifically, the examiner stated that the Veteran has difficulty with prolonged walking and standing. 

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the service-connected disabilities have prevented the Veteran from maintaining substantially gainful employment. The evidence shows that it is the totality of the Veteran's disabilities that render him totally unemployable for purposes of entitlement to a TDIU. See 38 C.F.R. § 4.14(a). 

Upon review of the evidence of record, the Board finds that the Veteran's PTSD, knee disabilities, and migraines combine to render him unable to maintain gainful employment. In so finding, the Board notes that the Veteran's total disability picture has not been medically assessed in his VA examinations, but rather, each disability has been evaluated individually. The Board finds persuasive that while a single service-connected disability may be insufficient to cause total occupational impairment, the totality of the Veteran's symptomatology here-especially the underlined difficulty with concentration and interpersonal interactions due to PTSD, along with his physical difficulty with standing and prolonged walking due to his knee condition and the need to sequester himself in a dark room several times a week to address symptoms of migraine-together combine to preclude the Veteran from obtaining and maintaining substantially gainful employment. In so finding, the Board finds the lay statements of record to be credible, and specifically, the testimony during the December 2017 hearing to be both credible and probative.

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the combined effect of the Veteran's service connected disabilities is of sufficient severity to render him unable to follow substantially gainful employment. Entitlement to a TDIU is thus warranted. 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


